UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6697


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ROBERT MIKAIL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cr-00137-JCC-1)


Submitted:   July 28, 2016                    Decided:    August 2, 2016


Before MOTZ and      HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Mikail, Appellant Pro Se. Paul Nathanson, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Mikail appeals the district court’s order denying

his motion to appoint counsel for the purpose of filing a motion

for   a   sentence      reduction        under          Fed.     R.    Crim.        P.     35(b).

We affirm.

      Mikail pleaded guilty, pursuant to a plea agreement, to

conspiracy     to    commit   bank       fraud,         in    violation       of     18    U.S.C.

§ 1344    (2012).        Pursuant         to       the        plea     agreement,         Mikail

cooperated     with     the       Government,            and,        prior     to        Mikail’s

sentencing,    the    Government         moved      pursuant          to   U.S.      Sentencing

Guidelines Manual § 5K1.1, p.s., for a sentence reduction for

Mikail’s substantial assistance.                  At sentencing in January 2014,

the district court granted the Government’s USSG § 5K1.1, p.s.,

motion and sentenced Mikail to 52 months’ imprisonment.                                   In the

motion for appointment of counsel filed in March 2016, Mikail

claimed   he    provided      helpful          information            to     the     Government

regarding a robbery case and that the Government had agreed at

sentencing     to     file    a    motion          to        reduce    his     sentence        in

recognition of that assistance.                    Mikail sought appointment of

counsel   so    he    could       file    a       motion       seeking        that       sentence

reduction.

      Any motion by Mikail for a sentence reduction under Rule

35(b) would contravene both his plea agreement—which provides

that the filing of a Rule 35(b) motion is committed to the sole

                                              2
discretion of the Government—and the text of Rule 35(b)—which

allows a district court to reduce a defendant’s sentence for

substantial assistance only on the Government’s post-sentencing

motion.        Given the absence of any need to appoint counsel to

pursue a meritless motion, the district court did not abuse its

discretion in denying Mikail’s motion.               See United States v.

Williamson, 706 F.3d 405, 418 n.11 (4th Cir. 2013) (addressing

appointment motion under 18 U.S.C. § 3006A (2012)).

     Accordingly, we affirm the district court’s order.                 United

States    v.    Mikail,   No.   1:13-cr-00137-JCC-1      (E.D. Va.    Mar.   17,

2016).     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented    in   the   materials

before    this    court   and   argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       3